UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-7625



ALFONZO MEEKS,

                 Plaintiff - Appellant,

          v.


JAMES LANGLEY; ZEB T. HEATH, JR.; CARLTON B. JOYNER; HATTIE B.
PIMPONG,

                 Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (5:07-ct-03005)


Submitted:   April 9, 2008                 Decided:   June 16, 2008


Before MICHAEL, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alfonzo Meeks, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Alfonzo Meeks appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.         We have reviewed

the record and find no reversible error.            Accordingly, we deny

Meeks’ motion for appointment of counsel and affirm for the reasons

stated   by    the   district   court.     See   Meeks   v.   Langley,   No.

5:07-ct-03005 (E.D.N.C. Oct. 4, 2007).            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                  AFFIRMED




                                   - 2 -